Title: Thomas Jefferson to Thomas Appleton, 31 January 1816
From: Jefferson, Thomas
To: Appleton, Thomas


          
            Dear Sir
             Monticello Jan. 31. 16.
          
          I wrote you a long letter on the 14th inst. and as it went by Duplicates one thro’ mr Vaughan of Philada, the other thro’ the Secy of States office, I do not doubt you will receive them. but a gentleman now setting out direct for Paris, you may recieve this before either of the others. I will repeat therefore from that letter only a single article. it informed you that ‘I had put into the hands of mr Vaughan 50. Dollars to be remitted to you, and it requested you to send me the amount of it in   Montepulciano wine, in black bottles well corked and cemented, and in strong boxes, addressed to the Collector of any port from Boston to Chesapeak, to which the first opportunity should occur; Norfolk and Richmond being always to be preferred, if a conveyance equally early offers. but the warm season will be so fast advancing that no time will be to be lost.’ it is on account of the pressure of the season that I catch at the present conveyance, as, confident you will receive the remittance immediately thro’ mr Vaughan, you may in the mean time procure and send off the wine. I requested it to be of the quality you formerly furnished me, & which, in a letter of May 1. 1805. you mentioned to be of the growth of grounds formerly belonging to the order of Jesuits and sold for the benefit of the government in 1773 at the time that that institution was abolished. referring for other things to that letter, I repeat here the assurance of my friendly esteem & great respect.
          Th: Jefferson
        